WELCH, Justice.
This original proceeding was filed in this court in accordance with the provisions of 19 O.S.1961 § 871 et seq., to secure the approval of sewer improvement bonds to be issued by Washington County Sewer Improvement district No. 2 of Washington County, Oklahoma, in the principal sum of $462,000.00 in its Project No. 1, 1963, and Special Assessment Sewer Bonds in an amount not to exceed $339,424.00 in its Project No. 2. Notice of the hearing for such approval was given in manner and form as provided by law and no protest or objection to said approval has been filed, and no one appeared at the hearing in opposition thereto.
There has been filed with said application a transcript of all the proceedings had in the organization of the Sewer Improvement District and in the authorization and approval of the improvement sought to be constructed, and in the authorization and issuance of the bonds. We have carefully examined this record. It appears that the Washington County Sewer Improvement District No. 2 was formed in accordance with law, and that an election was validly held in which a majority of the votes cast favored the issuance of bonds against the property in the district in the amount of *771$462,000.00. It further appears that the Board of Directors then properly, pursuant to 19 O.S.1961 § 884, authorized the issuance of $462,000.00 Sewer Bonds in Project No. 1.
It appears further, that under authority of 19 O.S.1961 § 881 and 11 O.S.1961 § 271 et seq., Special Assessment Sewer Bonds in Project No. 2 have been authorized by the Board of Directors for issuance against the properties in the district in an amount not to exceed $339,424.00 for delivery to the contractor who obtains the construction project, which Special Assessment Sewer Bonds will he charged or levied against the affected properties in five annual installments. From the record submitted it appears that the Special Assessment Sewer Bonds were issued in thorough and complete compliance with law.
This court approves the proposed Sewer Bond issue and the Special Assessment Sewer Bond issue as it is authorized to do by law, and fixes the period of ten (10) days within which a petition for rehearing may be filed.